ORDER
Considering the Petition for Consent Discipline filed by respondent, Michael H. O’Keefe, and the concurrence therein filed by the Office of Disciplinary Counsel,
IT IS HEREBY ORDERED that the petition for consent discipline be and hereby is rejected.
IT IS FURTHER ORDERED that the case be remanded to the hearing committee for consideration of the previously-filed formal charges. Upon remand, the hearing committee and disciplinary board may consider recommendation of the sanction of permanent disbarment, if appropriate, pursuant to Supreme Court Rule XIX, §§ 10(a) and 24, as amended effective August 1, 2001.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana